Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00311-CV

                                    Gerardo LASCANO,
                                         Appellant

                                              v.

                          HUSER CONSTRUCTION COMPANY,
                                     Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 12406B
                        Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Gerardo Lascano, recover its costs of this appeal from appellee, Huser
Construction Company.

       SIGNED May 27, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice